DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, lines 7-8, "the flexible shield members" lacks antecedent basis.
 	Claim 1, line 8, "the tubular member" lacks antecedent basis.
 	Claims 2-8 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Driessen et al. (7255602).
 	Driessen et al. discloses a wire harness, comprising: a plurality of wire groups (12) that each include a plurality of wires (18); a plurality of tubular first flexible shields (20) that each encase a different one wire group of the plurality of wire groups; a tube (14) that is made of a metal and into which drawn-out portions of the wires, which are drawn out from the first flexible shields in an exposed state, are inserted, wherein in the exposed state, the wires are exposed from the flexible shield members, and the drawn-out portions that are not inside the tubular member are not shielded by the first flexible shields; and a tubular second flexible shield .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Driessen et al. in view of Miyazaki (7041907).
 	Driessen et al. discloses the invention as claimed except for an adhesive tape that has flexibility and is wound around an area straddling the second end of the second shield and the first shields.  Miyazaki discloses a wire harness comprising a shield (50) whose end is joined to another shield (36) and an adhesive tape (not shown, col. 5, lines 53-63) that has flexibility and is wound around the joint between the second end of the shield (50) and the other shield (36), wherein the adhesive tape is wound in such manner that it covers most of the length of the shield (50) and most of the length of the shield (36).  It would have been obvious to one skilled in the art to modify the harness of Driessen et al. by winding the .

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Driessen et al. in view of Nagahashi (2015/0155638).
 	Claims 4 and 6 additionally recite a fastener that fastens the second end of the second shield which bunches together and encases the first shields, from an outer peripheral side of the first shields.  Nagahashi discloses a wire harness comprising a shield (16), wherein fasteners are provided at both ends of the shield, from an outer peripheral side of the shield.  It would have been obvious to one skilled in the art to provide the second shield (34) of Driessen et al. with both fasteners as taught by Nagahashi to further secure the second shield onto the first shields.  It is noted that in the modified harness of Driessen et al., the first shields and the second shield are sandwiched by the wires and the fastener.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Driessen et al. in view of Miyazaki as applied to claim 3 above, and further in view of Hurwitz (4494520).
 	Hurwitz discloses a wire harness comprising an adhesive tape mounted to a second end of a shield (11) and a fastener (12) mounted to the second end of the .

Allowable Subject Matter
Claim 9 is allowed.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/CHAU N NGUYEN/Primary Examiner, Art Unit 2847